DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01/22/2021.  These drawings are accepted.
Response to Amendment
In response to the last Office Action mailed on 11/02/2020, Applicant has canceled claims 2-3, amended claims 1 and 4-9. Accordingly, the claim objection is withdrawn. Thus, claims 1 and 4-9 are currently pending in the subject application.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney for Applicant Michael Wiersch Registration No. 55996 on 02/18/2021.
Accordingly, various modifications are made without departing from the spirit or scope of the general inventive concept as defined by the appended claims and their equivalents.
The interlineations or cancellations made in the specification or amendments to the claims could lead to confusion and mistake during the issue and printing processes.  
Amended Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application. Currently amended claims are shown with additions underlined and deletions in 
1. (Currently amended) A motor control system based on electric current feedback signal, comprising a control apparatus, a linear motor, and an electric current feedback apparatus, wherein 
an output end of the control apparatus is connected to the linear motor, the control apparatus is configured for calculating a displacement error of a previous moment to obtain a control output value of a current moment, and converting the control output value into a voltage signal for transmission to the linear motor; 
the linear motor is configured to vibrate according to the voltage signal input by the control apparatus; and 
the electric current feedback apparatus is connected to the linear motor, and configured to: 
convert a measured electric current value of the linear motor into an actual displacement value of the current moment, and feedback the actual displacement value to an input end of the control apparatus; wherein 
the control apparatus 
a proportion integration differentiation (PID) controller[[,]] and a voltage converter connected in series to the PID controller; wherein the PID controller is configured to:
perform PID calculation according to the displacement error of the previous moment, to obtain the control output value of the current moment; 
PID calculation to obtain the control output value of the current moment, when the displacement error of the previous moment is greater than a preset threshold; and 
perform PID calculation to obtain the control output value of the current moment, when the displacement error of the previous moment is less than the preset threshold; and wherein
the voltage converter is configured to convert the control output value from a displacement value into the voltage signal, and transmit the voltage signal to the linear motor.  

2. (Previously Canceled).  

3. (Previously Canceled).

4. (Previously presented) The electric current feedback signal based motor control system according to claim 1, wherein the PID controller is further configured to: determine whether the control output value of the current moment exceeds a limiting range after calculating the control output value of the current moment, and if yes, accumulate a deviation value to the control output value. 
 
5. (Currently amended) The electric current feedback signal based motor control system according to claim 4, wherein the limiting range 

6. (Previously presented) The electric current feedback signal based motor control system according to claim 1, further comprising a prediction compensator, wherein the prediction compensator is reversely connected in parallel to the control apparatus, and is configured to perform delay compensation on the displacement error of the previous moment that is input into the PID controller.  

7. (Previously presented) The electric current feedback signal based motor control system according to claim 6, wherein the prediction compensator is a Smith predictor.  
8. (Currently amended) The electric current feedback signal based motor control system according to claim 1, wherein the electric current feedback apparatus 
an electric current sensor, 
an analog to digital converter, and 
a displacement converter; 
the electric current sensor is connected to the linear motor, for measuring current values on two ends of the linear motor; Page 4 of 8Application No.: 16/528,682 Reply to Notice of November 02, 2020 Attorney Docket No.: 2019A0883US 
the analog to digital converter is connected to the electric current sensor, for converting an electrical signal of the electric current sensor into a digital signal; and 
the displacement converter is connected to the analog to digital convertor, for converting the digital signal into the actual displacement value of the current moment.  

9. (Previously presented) A motor control method based on electric current feedback signal, applied to the motor control system based on electric current feedback signal according to claim 1, comprising: 
calculating a displacement error of a previous moment to obtain a control output value of a current moment, and converting the control output value into a voltage signal for the linear motor to vibrate according to the voltage signal; 
measuring an electric current value of the linear motor, and converting the electric current value into an actual displacement value of the current movement; and 
feeding back the actual displacement value of the current moment to an input end.


Reasons for Allowance 
4.	The examiner is satisfied that the prior art has been fully developed and claims 1 and 4-9 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1 and 4-9 filed on 08/01/2019 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of control apparatus comprises: a proportion integration differentiation (PID) controller, and a voltage converter connected in series to the PID controller; the PID controller is configured to perform PID calculation according to the displacement error of the previous moment, to obtain the control output value of the current moment; and the PID controller is configured to: perform proportional-differential calculation to obtain the control output value of the current moment, when the displacement error of the previous moment is greater than a preset threshold; and perform proportional-integral-differential calculation to obtain the control output value of the current moment, when the displacement error of the previous moment is less than the preset threshold; and the voltage converter is configured to convert the control output value from a displacement value into the voltage signal, and transmit the voltage signal to the linear motor.
The closet references to the present invention are believed to be as follows: Macours et al. (US 20170256145 A1). Macours discloses a system for producing a mechanical haptic pattern based on linear resonance actuator (LRA) signal. The system 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.







/SAID BOUZIANE/Examiner, Art Unit 2846